*810Contrary to the appellant’s contention, the Family Court properly chose not to direct an adjournment in contemplation of dismissal (see Family Ct Act § 315.3), but rather, to adjudge the appellant to be a juvenile delinquent (see Family Ct Act § 352.1). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his “ ‘first brush with the law,’ ” or because his act constituted a property crime, or in light of the other mitigating circumstances he cites (Matter of Julissa R., 30 AD3d 526, 527-528 [2006], quoting Matter of Nikita P., 3 AD3d 499, 501 [2004]; see Matter of Gerald W., 12 AD3d 522, 523 [2004]). The disposition was appropriate in light of, inter alia, the nature of the incident and the recommendations made in the probation report (see Matter of Oneil D., 35 AD3d 602 [2006]; Matter of Julissa R., 30 AD3d 526 [2006]; Matter of Gerald W., 12 AD3d 522 [2004]; Matter of Steven R., 230 AD2d 745 [1996]). Mastro, J.P., Rivera, Spolzino and Dickerson, JJ., concur.